Case
MIE (Rev. 2:19-cv-11319-SFC-APP                         ECF
          09/17) Order of Recusal and Reassignment of District    No. 12 filed 07/15/19
                                                               Judge                      PageID.236      Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MICHIGAN

MARSHALL B. LLOYD,


                   Plaintiff(s),                                      Case No. 19-11319

v.                                                                    Honorable David M. Lawson

FORD MOTOR COMPANY,                                                   Magistrate Judge Anthony P. Patti


                   Defendant(s).
                                                              /

                                     ORDER OF RECUSAL AND REASSIGNMENT

          A review of the record has revealed cause for recusal of the undersigned district judge. Pursuant to

28 U.S.C. § 455(a), the Clerk is hereby directed to reassign this matter by blind draw to another district judge for

further proceedings.


Date: July 15, 2019                                                   s/David M. Lawson
                                                                      David M. Lawson
                                                                      U.S. District Judge




Pursuant to this order, this case is reassigned to District Judge Judith E. Levy                                   .
Case assignment credit will be given to the appropriate Judicial Officers.


                                                    Certificate of Service

        I hereby certify that on this date a copy of the foregoing Order was served upon the parties and/or counsel
of record herein by electronic means or first class U.S. mail.


Date: July 15, 2019                                                 s/N. Ahmed
                                                                            Deputy Clerk
